






--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3




PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE
"COMMISSION"). THE OMISSIONS HAVE BEEN INDICATED BY ASTERISKS (“*****”), AND THE
OMITTED TEXT HAS BEEN FILED SEPARATELY WITH THE COMMISSION.


Letter Agreement
Between
Emcore and World Water & Power (WWAT)
November 29, 2006




Emcore and WorldWater & Power Corp. desire to collaborate on the development and
commercialization of concentrator photovoltaic (CPV) power systems using
Emcore’s proprietary multi-junction solar cells (MJ). This letter agreement
(“Letter Agreement”) defines the scope and key terms of the strategic
relationship to be embodied in a written strategic agreement (the “Strategic
Agreement”) and separately sets forth certain binding purchase and supply
obligations of the parties. The term of the Strategic Agreement will be five
years. This Letter Agreement shall be legally binding upon and enforceable
against each of the parties and their respective successors and assigns.



1.  
The parties will collaborate on the design and development of CPV systems using
Emcore MJ:




a.  
WorldWater & Power Corp. to provide requirements definition of CPV in
terrestrial power generation in grid-connected, distributed power, and non-grid
applications worldwide.



To this end, Emcore and WorldWater & Power Corp. will establish a joint team to
review the current technology status of MJ systems. This team is to prepare a
report, and within three months, present this report to the management of both
Emcore and WorldWater & Power Corp.


This report will identify a common technology and commercialization platform.
This will include development, product verification, pilot demonstration, and
manufacturing plan with identifiable, achievable and commercial targets, such
as:



i.  
Performance

ii.  
Reliability

iii.  
Design-to-cost (DTC) targets

iv.  
Schedule and quantity of prototype and production units




b.  
Emcore to design systems and develop production infrastructure to meet or exceed
WorldWater & Power Corp. requirements, consistent with common commercial
objectives.



This effort will include:



i.  
Structural configuration

ii.  
Tracking systems

iii.  
Control elements

iv.  
Focusing lens assembly

v.  
Receiver modules including MJ solar cells




c.  
WorldWater & Power Corp. to participate in Emcore design reviews and provide
guidance on the design, product verification, pilot projects and other efforts
related to transition-to-production planning, implementation, and installation.




d.  
WorldWater & Power Corp. to provide design and testing support and general
consulting on topics such as:




i.  
System monitoring

ii.  
Performance testing of prototype systems

iii.  
Demonstration of application of Emcore CPV systems to core applications such as
driving large motors, pumps, and compressors.

iv.  
General PV terrestrial systems concepts such as installation, wiring of modules,
and inverters.




e.  
WorldWater & Power Corp. agrees that Emcore will be its exclusive partner in the
development of CPV systems using MJ technology. Exclusivity will continue for so
long as Emcore meets the milestones and deliverables agreed upon in the
statement of work. In the event that WorldWater & Power Corp. consummates its
transaction with Entech, the parties will agree to continued collaboration on
design and development of a CPV system using Emcore’s MJ technology with the
goal of accelerating time to market.




2.  
Incorporate Emcore cells, concentrators and systems as mutually agreed to, as to
their performance, price, delivery and schedules, in WorldWater & Power Corp.
proposals and other marketing activities.




a.  
WorldWater & Power Corp. to provide bi-monthly updates to Emcore on the status
of marketing efforts for Emcore CPV systems. Emcore will be invited to attend
all internal marketing meetings and quarterly reviews with WorldWater & Power
Corp.’s management.




b.  
Emcore to support WorldWater & Power Corp. marketing effort as requested,
including:




i.  
Preparation of bid packages.

ii.  
Joint presentations to prospective customers.

iii.  
Preparation of marketing collateral.




3.  
During the term of this Letter Agreement and the Strategic Agreement, WorldWater
& Power shall use its best efforts to market and sell to its customers Emcore
CPV systems or CPV systems incorporating Emcore MJ or cell assemblies.
WorldWater & Power, or third parties introduced by WorldWater & Power that are
reasonably acceptable to Emcore, shall provide Emcore supply agreements leading
to specific purchase orders for CPV systems, cells and cell assemblies, under
which Emcore will supply MJ cells, cell assemblies and systems, with an
estimated commercial value of $100 million to be supplied per the delivery
schedule below. Emcore will supply MJ CPV systems that meet customer performance
requirements at a market price competitive with other solar energy systems
(e.g., MJ CPV, silicon flat plate or silicon CPV); provided that Emcore shall
not be required to be the lowest cost supplier of systems. WorldWater & Power
will make every effort to incorporate MJ CPV in their bids and will treat Emcore
as the exclusive supplier for MJ cells, cell assemblies and systems up to the
$100 million estimated commercial value. Subject to Emcore meeting the
conditions set forth in the third sentence of this paragraph, WorldWater &
Power, or third parties introduced by WorldWater & Power that are reasonably
acceptable to Emcore, shall place CPV system orders with Emcore according to the
following schedule:




a.  
1.5 MW to be delivered by Emcore to WorldWater & Power Corp. by 12/31/07;
provided, however, that if such a Purchase Order is not issued to Emcore by
WorldWater & Power Corp., or by third parties introduced by WorldWater & Power
that are reasonably acceptable to Emcore, so that Emcore can reasonably have
time to deliver by 12/31/07 on such a Purchase Order, WorldWater & Power Corp.
will either (i) place a purchase order (within the specified lead times) for,
take delivery of and pay Emcore by 1/31/08 for 40,200 MJ1 at $***** per cell or
(ii) pay Emcore $***** by 1/31/08 in respect of its purchase requirements for
calendar 2007.




b.  
10 MW to be delivered by Emcore to WorldWater & Power Corp. by 12/31/08;
provided, however, that if such a Purchase Order is not issued to Emcore by
WorldWater & Power Corp., or by third parties introduced by WorldWater & Power
that are reasonably acceptable to Emcore, so that Emcore can reasonably have
time to deliver by 12/31/08 on such a Purchase Order, WorldWater & Power Corp.
will place a purchase order (within the specified lead times) for, take delivery
of and pay Emcore by 1/31/09 for 365,600 MJ at $***** per cell; provided,
however, that the parties will negotiate in good faith an adjustment to such
cell pricing to ensure that the overall CPV system from a price and performance
perspective is competitive with other solar energy systems (e.g., MJ CPV,
silicon flat plate or silicon CPV). For the sake of clarity, such adjustment may
either result in an increase or decrease to the reference price.




c.  
15 MW to be delivered by Emcore to WorldWater & Power Corp. by 12/31/09;
provided, however, that if such a Purchase Order is not issued to Emcore by
WorldWater & Power Corp., or by third parties introduced by WorldWater & Power
that are reasonably acceptable to Emcore, so that Emcore can reasonably have
time to deliver by 12/31/09 on such a Purchase Order, WorldWater & Power Corp.
will place a purchase order (within the specified lead times) for, take delivery
of and pay Emcore by 1/31/10 for 502,700 MJ at $***** per cell; provided,
however, that the parties will negotiate in good faith an adjustment to such
cell pricing to ensure that the overall CPV system from a price and performance
perspective is competitive with other solar energy systems (e.g., MJ CPV,
silicon flat plate or silicon CPV). For the sake of clarity, such adjustment may
either result in an increase or decrease to the reference price.




4.  
Without limiting the MJ purchase obligations set forth in paragraph 3 above,
WorldWater & Power Corp. and its subsidiaries and affiliates will purchase MJ
exclusively from Emcore, provided Emcore is able to meet mutually agreed price,
performance and delivery requirements; provided further that Emcore shall not be
required to be the lowest cost provider of the MJ cells to maintain exclusivity.




5.  
The MJ purchase obligations set forth in paragraph 3 above are irrevocable,
non-cancelable and non-reschedulable on a take or pay basis.




6.  
This Letter Agreement and the Strategic Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, applicable to
agreements made and to be performed within such State without regard to its
conflicts of laws provisions which may direct the dispute to be resolved in
accordance with the laws of another jurisdiction. Each Party consents to the
jurisdiction of the Federal District Court for the Southern District of New
York, and agrees to waive any objections to as to venue or personal
jurisdiction.




7.  
Each Party hereto hereby acknowledges that all Parties hereto participated
equally in the negotiation and drafting of this Letter Agreement and that,
accordingly, no court construing this Letter Agreement shall construe it more
stringently against one Party than against the other.




8.  
This Letter Agreement is subject to the confidentiality agreement between the
parties entered into on October 9, 2006 (the "Nondisclosure Agreement").




9.  
Neither party may assign this Letter Agreement without the prior written consent
of the other party, except that Emcore may assign its rights under this Letter
Agreement in connection with the sale of all or substantially all of the
business to which this Letter Agreement relates.




10.  
This Letter Agreement may be executed in any number of counterparts (including
by facsimile) and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Letter Agreement shall become
effective when each party hereto shall have received counterparts hereof signed
by all of the other parties hereto.



[Execution Page Follows]

 

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, this Letter Agreement has been duly executed by each of the
parties hereto as of the date first written above.


EMCORE Corporation




By: /s/ Howard W. Brodie 
Name: Howard W. Brodie
Title: Chief Legal Officer, Executive Vice-President and Secretary


 
WorldWater & Power Corp.
 


By: /s/ Quentin T. Kelly 
Name: Quentin T. Kelly
Title: Chairman





--------------------------------------------------------------------------------

1Quantities and Pricing based on Part No. 608584, T1000 MJ Cell. The parties may
agree to a different cell size. Price per cell to WorldWater & Power Corp. for
any other solar cell product will be adjusted accordingly so that Emcore
realizes its normal fully yielded and burdened profit margin.